DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 12, Applicant’s arguments, see Pg. 8-9 of the remarks, filed June 09, 2021 with respect to the 35 U.S.C. 103 rejections are found to be persuasive. The amendments incorporate the subject matter of Claim 19 that was previously indicated as allowable in Pg. 13-14 of the Office Action filed August 21, 2020. Namely, the closest prior art, Ekanayake et al. (US 2016/0273400 A1), only discloses a “one-way” sending of cooling air between two turbines rather than a mutual exchange as claimed. Therefore, Claims 1 and 12 are found to be allowable for the same reasons as Claim 19. 
Claims 2-8, 13-16, and 18 subsequently depend upon Claims 1 and 12 respectively. 
Claims 19-20 remain allowable for the same reasons previously set forth in Pg. 13-14 of the Office Action filed August 21, 2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626.  The examiner can normally be reached on Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745 


/Christopher Verdier/Primary Examiner, Art Unit 3745